

 S3442 ENR: To designate the facility of the United States Postal Service located at 105 Duff Street in Macon, Missouri, as the “Arla W. Harrell Post Office”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
			 eighteenS. 3442IN THE SENATE OF THE UNITED STATESAN ACTTo designate the facility of the United States Postal Service located at 105 Duff Street in Macon,
 Missouri, as the Arla W. Harrell Post Office.1.Arla W. Harrell Post Office(a)DesignationThe facility of the United States Postal Service located at 105 Duff Street in Macon, Missouri, shall be known and designated as the Arla W. Harrell Post Office.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Arla W. Harrell Post Office.Speaker of the House of RepresentativesVice President of the United States and President of the Senate